           Case 2:19-cv-01898-WBS-KJN Document 30 Filed 10/12/20 Page 1 of 3



1    JOHN L. BURRIS, Esq. SBN 69888
     LAW OFFICES OF JOHN L. BURRIS
2    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
3    Oakland, California 94621
     Telephone: (510) 839-5200
4    Facsimile: (510) 839-3882
     john.burris@johnburrislaw.com
5
     Attorneys for Plaintiff ADRIAN BURRELL
6

7

8                                   UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
     ADRIAN BURRELL, an individual; and                    CASE NO.: 2:19-cv-01898-WBS-KJN
11
     MICHAEL WALTON, an individual,
12                                                         NOTICE OF WITHDRAWAL AS
                                  Plaintiffs,              COUNSEL OF THE LAW OFFICES OF
13                                                         JOHN L. BURRIS; DECLARATION OF
            vs.                                            JOHN L. BURRIS
14

15   CITY OF VALLEJO, a municipal corporation;
     ANDREW BIDOU, in his official capacity as
16
     Chief of Police; RYAN MCLAUGHLIN,
17   individually and in his official capacity as Police
     Officer for the CITY OF VALLEJO; and DOES
18   1-50, individually and in their official capacities
     as Police Officers for the CITY OF VALLEJO,
19
     jointly and severally,
20
                                  Defendants.
21

22

23
     TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
24          PLEASE TAKE NOTICE that John L. Burris (SBN 069888) and the Law Offices of John
25   L. Burris are withdrawing as counsel for Plaintiff ADRIAN BURRELL
26          Melissa C. Nold (SBN 301378) of Nold Law will continue to act as counsel of record for
27   Plaintiff ADRIAN BURRELL in this matter.
28




                                    NOTICE OF WITHDRAWAL and DECLRATION - 1
           Case 2:19-cv-01898-WBS-KJN Document 30 Filed 10/12/20 Page 2 of 3



1           It is respectively requested that the clerk update the docket to reflect the above described
2    changes.
3
     Dated: October 9, 2020                        LAW OFFICES OF JOHN L. BURRIS
4

5                                                  __/s/ John L. Burris                   _
                                                   John L. Burris
6                                                  Attorneys for Plaintiffs
7

8                                  DECLARATION OF JOHN L. BURRIS
9           1.      I, John L. Burris, am an attorney of record for Plaintiff ADRIAN BURRELL in the
10   above-captioned case. I have personal knowledge of the facts contained in this Declaration, and if
11   called upon to testify, I could and would testify competently as to the truth of facts contained herein.
12          2.      On January 28, 2019, I entered into a written retention agreement with ADRIAN
13   BURRELL.
14          3.      On September 18, 2019, I filed the Complaint for Violation of Civil Rights and Other
15   Damages.
16          4.      In a letter signed on August 18, 2020, ADRIAN BURRELL informed my law office
17   that he no longer wanted me to represent him. A true and correct copy of that letter is attached hereto.
18          5.      Attorney Melissa Nold of Nold Law is currently counsel of record for Plaintiff
19   ADRIAN BURRELL in this matter and has represented to me that she will continue as counsel for
20   the Plaintiff BURRELL. Attorney Nold has further represented to my office that she will accept ECF
21   notification on behalf of Plaintiff BURRELL of my Notice of Withdrawal in this matter.
22          I declare under penalty of perjury under the laws of the United States that the foregoing is true
23   and correct, and that I executed this Declaration in Oakland, California on October 9, 2020.
24
                                                   __/s/ John L. Burris                   _
25                                                 John L. Burris
26

27

28




                                    NOTICE OF WITHDRAWAL and DECLRATION - 2
       Case 2:19-cv-01898-WBS-KJN Document 30 Filed 10/12/20 Page 3 of 3


Attorney John Burris
7677 Oakport Street
Suite 1120
Oakland, Ca 94621



Dear Mr. Burris,

       This letter is to inform you that I no longer want you to represent me in regards to any legal
matters. I also withdraw any authorization, consent, license or right I have granted you in relation to
using my legal case, personal story, likeness and/or name to create and/or promote any media, literary
work, motion picture, and/or documentary.

        Please send my client file, including, but not limited to, any documents filed with any public
and/or private entity on my behalf, any recorded statements, and original copies of photos or
correspondence to the attention of Melissa Nold, at Nold Law, 521 Georgia Street, Vallejo, California
94590.

        Should you intend to assert a lien against my case to recover your costs and/or fees please send
an index listing the monetary amounts and describing the services and/or items you seek to recover.




                                                                 Thank you,




Aqj \ 'l
Date
              io20
